DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed 27 January 2022 with respect to the rejection under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1-22 under 35 U.S.C. 112 has been withdrawn. 
Applicant's arguments filed 27 January 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that Chen does not disclose the use of thermoplastic binder fibers, it is noted that Chen discloses in column 12, lines 33-41, the use of polyacrylic acid, which is thermoplastic, as a swellable binder material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (6,603,054) in view of Burns et al. (6,808,595).
With respect to claim 1, Chen discloses a tissue paper product, as disclosed in column 2, lines 50-56. The tissue paper product comprises a first ply having a highly porous, open-celled structure, as shown in figure 2 and disclosed in column 41, lines 38-40. The product comprises cellulosic fibers, as disclosed in column 7, lines 37-39, a water insoluble thermoplastic fibrous binder, as disclosed in column 12, lines 9-10 and 33-41, and a foaming surfactant, as disclosed in column 11, lines 53-55. The cellulosic fibers comprise greater than 50% of the first ply, as disclosed in column 7, lines 7-16. The cellulosic fibers are bonded to one another by hydrogen bonding, as disclosed in column 39, lines 37-40. The product has a density of less than about 0.04 g/cc, as disclosed in column 14, lines 5-9.
Chen discloses all aspects of the claimed invention with the exception of the product having a Gelbo Lint Value of less than 5 and a wet tensile strength of at least 10 g-f. Chen discloses in column 34, lines 37-47, that the wet tensile strength of the product is high if the binder is not swollen, chemically altered, or solubilized by water. 
Burns discloses the Gelbo Lint test determines the amount of particles released from the fabric. While Burns does not disclose the same test as disclosed in the present specification, Burns discloses the advantage of a low Gelbo Lint test result. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with a low Gelbo Lint Value, as taught by Burns, and specifically a Gelbo Lint Value of less than 5, to achieve the predictable result of a tissue product that releases very few lint particles.
With respect to claim 2, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of less than about 5 mm. 
With respect to claim 3, modified Chen discloses all aspects of the claimed invention with the exception of the water insoluble binder fibers comprising less than 10% of the first ply. Chen discloses in column 12, lines 33-35, a binder material that is fibrous. Chen further discloses in column 7, line 14, that the cellulosic fibers comprise at least 90% of the first ply, and therefore additional elements of the first ply cannot comprise more than 10%. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with less than about 10% of the binder, to achieve the predictable result of a product that is primarily composed of the cellulosic fibers.
With respect to claim 4, Chen discloses in column 40, lines 16-20, the use of a wet strength resin selected from the group of cationic oligomeric or polymeric resins.
With respect to claim 5, Chen discloses in column 14, lines 5-9, that the density of the first ply is about 0.02 g/cc.
With respect to claim 6, Chen discloses in column 11, lines 53-56, that the foaming surfactant is a cationic or anionic surfactant. Chen does not disclose the amount of surfactant in the first ply. However, Chen further discloses in column 7, line 14, that the cellulosic fibers comprise at least 90% of the first ply, and therefore additional elements of the first ply cannot comprise more than 10%. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with about 0.1-5% of the surfactant, to achieve the predictable result of a product that is primarily composed of the cellulosic fibers.
With respect to claim 7, Chen discloses a second ply in column 14, lines 26-29. The second ply can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. Chen does not explicitly disclose that the first and second plies are attached to one another, but it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to attach the first and second plies of Chen to one another to achieve the predictable result of a unitary layered structure.
With respect to claim 8, Chen discloses in column 6, lines 6-8, that the product is embossed. The limitation “patterned” is not considered to provide any patentable weight because any embossing will inherently impart a pattern.
With respect to claim 9, Chen discloses additional layers in column 14, lines 17-18, that layered products can be produced, but does not explicitly disclose a third ply. The layers disclosed by Chen can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the product of Chen with a third ply to achieve the predictable result of a layered product having the additional strength imparted by a third layer, and to attach the third and second plies of Chen to one another to achieve the predictable result of a unitary layered structure.
With respect to claim 16, Chen disclose a personal care absorbent article, as shown in figure 5, comprising a liquid pervious bodyside liner 46, a liquid impervious outer cover 44, and an absorbent core 42, wherein the absorbent core comprises the tissue paper product of claim 1, as disclosed in column 42, lines 58-66.
With respect to claim 17, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of about 5 mm, and in column 14, lines 5-9, a density of 0.02 g/cc.
With respect to claim 18, the absorbent core further comprises superabsorbent polymer particles, as disclosed in column 42, line 66.
With respect to claim 19, Chen disclose a personal care absorbent article, as shown in figure 5, comprising a liquid pervious bodyside liner 46, a liquid impervious 
With respect to claim 20, Chen discloses in column 14, lines 26-29, that the first ply has a thickness of about 5 mm, and in column 14, lines 5-9, a density of 0.02 g/cc.
With respect to claim 21, Chen discloses all aspects of the claimed invention with the exception of the product having a Gelbo Lint Value of less than 2.8. Burns discloses the Gelbo Lint test determines the amount of particles released from the fabric. While Burns does not disclose the same test as disclosed in the present specification, Burns discloses the advantage of a low Gelbo Lint test result. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first ply of the product of Chen with a low Gelbo Lint Value, as taught by Burns, and specifically a Gelbo Lint Value of less than 2.8, to achieve the predictable result of a tissue product that releases very few lint particles.
With respect to claim 22, Chen discloses embodiments in which the binder material is not foamable (i.e. water swellable), as disclosed in column 12, lines 8-9.

Claims 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (6,603,054) in view of Burns et al. (6,808,595), and further in view of Bushman et al. (2014/0001196).
With respect to claim 10, modified Chen discloses all aspects of the claimed invention with the exception of a packaged wiping product comprising a container 
Bushman discloses a container defining an interior space for packaging wiping products, as shown in figure 2. The container can include a range including 5-150 wiping sheets, as disclosed in paragraph [0066]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide 5-150 of the wiping sheets of Chen in the container taught by Bushman to achieve the predictable result of packaging the wiping sheets for convenient shipping and sale.
With respect to claims 11 and 12, Bushman teaches providing the container with a reclosable dispensing opening and a flexible film partially occluding the dispensing opening to protect the wiping sheets prior to use, as disclosed in paragraph [0042]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the wiping sheets of Chen in a container having a reclosable dispensing opening partially occluded by a flexible film, as taught by Bushman, to achieve the predictable result of being able to protect the wiping sheets between uses.
With respect to claim 13, Chen discloses in column 14, lines 5-9, that the density of the first ply is about 0.02 g/cc.
With respect to claim 14, Chen discloses a second ply in column 14, lines 26-29. The second ply can comprise a wet-laid material, as disclosed in column 6, lines 44-48, including at least 95% wood pulp fibers, as disclosed in column 7, lines 15 and 37-39, and having a density of about 0.04 g/cc, as disclosed in column 14, lines 5-9. Chen 
With respect to claim 15, Bushman teaches the wiping sheets are interfolded, as disclosed in paragraph [0064], to allow the next wipe to pop up for easier removal of the wipes. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to interfold the wiping sheets of Chen, as taught by Bushman, to allow for easier removal of the wipes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781